Citation Nr: 1507800	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  09-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a bilateral eye disability, to include episcleritis. 

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder.

6.  Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus.

7.  Entitlement to service connection for a low back disability. 

8.  Entitlement to service connection for a right knee disability, to include patellofemoral syndrome, claimed as due to an undiagnosed illness.

9.  Entitlement to service connection for a left knee disability, to include patellofemoral syndrome, claimed as due to an undiagnosed illness.

10.  Entitlement to service connection for a right ankle disability, to include strain, claimed as due to an undiagnosed illness.

11.  Entitlement to service connection for a left ankle disability, to include strain, claimed as due to an undiagnosed illness.

12.  Entitlement to service connection for a right shoulder disability, to include strain, claimed as due to an undiagnosed illness.

13.  Entitlement to service connection for a left shoulder disability, to include strain, claimed as due to an undiagnosed illness.

14.  Entitlement to service connection for a right hamstring disability, claimed as due to an undiagnosed illness.

15.  Entitlement to service connection for memory loss, claimed as due to an undiagnosed illness.

16.  Entitlement to service connection for a sleep disorder, claimed as due to an undiagnosed illness.

17.  Entitlement to service connection for insomnia, claimed as due to an undiagnosed illness.

18.  Entitlement to an initial rating greater than 30 percent for bilateral hearing loss.

19.  Entitlement to an initial rating greater than 10 percent for tinnitus.

20.  Entitlement to an initial rating greater than 20 percent for fibromyalgia.

21.  Entitlement to a compensable initial rating for residuals of fractured nose.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had honorable active service from June 25, 1980 to August 16, 2001 and active service under conditions other than honorable from August 17, 2001 to November 15, 2006.  The Veteran had service in Southwest Asia during his honorable period of service, from July 1990 to June 1991.  In August 2007, the Department of Veterans Affairs (VA) determined that the Veteran's November 2006 bad conduct discharge constituted a bar to his entitlement to all VA disability compensation based on his period of active service from August 17, 2001 to November 15, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VA Regional Office (RO) in Winston-Salem, North Carolina.

In a January 2014 decision, the Board denied entitlement to the above-listed first 20 issues.  The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the Secretary of VA filed a Unilateral Motion for Remand, which requested that the Court vacate the January 2014 Board decision as to the denial of the above-listed first 20 issues and remand the issues to the Board.  The Court granted the Motion in a September 2014 Order.  

The Board observes that the Veteran requested a hearing in his April 2009 substantive appeal form, but indicated in September 2011 that he wished to withdraw that request.  In subsequent April 2012 and May 2012 statements, however, the Veteran expressed a desire to appear at a Board hearing via videoconference.  The Veteran was scheduled for a videoconference hearing in February 2013, but he failed to appear despite proper notice being sent to his last known address.  The Veteran has not indicated good cause for missing his hearing nor has he requested the hearing be rescheduled.  Accordingly, the Board deems the Veteran's hearing request withdrawn.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2014 Unilateral Motion for Remand indicated that the Veteran contended that the record was missing his PTSD Group Treatment records from the Fayetteville Vet Center and that the file contained an incomplete copy of his service treatment records.  The Motion concluded that the records were constructively in VA's possession and that the allegedly missing records should be obtained.  In addition, the Motion indicated that the Veteran believed dental treatment records from the Fort Bragg LaFlamme Dental Clinic also were missing.  As such, the above issues are remanded to attempt to obtain these records.

As a final matter, the Board notes that in a September 2014 rating decision the RO granted entitlement to service connection for residuals of fractured nose and assigned a noncompensable rating, effective November 16, 2006.  (This decision was effectuating the grant of entitlement to service connection in the January 2014 Board decision.)  In December 2014, the Veteran submitted a Notice of Disagreement (NOD) as to the rating assigned.  As such, remand is required to afford the RO the opportunity to provide the Veteran with an SOC on the issue of entitlement to a compensable initial rating for residuals of fractured nose.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses the Veteran's claim for a compensable initial rating for residuals of fractured nose.  If, and only if, the Veteran perfects an appeal with respect to that claim, the AOJ should ensure that any indicated development is completed before the issue is certified for appellate consideration.

2.  Associate with the claims file a complete copy of the Veteran's service treatment records.  All attempts should be documented in the claims file and should any records be determined to be unavailable, a memorandum should be associated with the claims file detailing all efforts to obtain the records and explaining why further attempts to obtain the missing records would be futile.

3.  Associate with the claims file all records for the Veteran's PTSD Group Treatment at the Fayetteville Vet Center.  Should any records be determined to be unavailable, a memorandum should be associated with the claims file detailing all efforts to obtain the records and explaining why further attempts to obtain the missing records would be futile.

4.  Associate with the claims file all dental treatment records from the Fort Bragg LaFlamme Dental Clinic.  Should any records be determined to be unavailable, a memorandum should be associated with the claims file detailing all efforts to obtain the records and explaining why further attempts to obtain the missing records would be futile.

5.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of benefits for each of the issues is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

